129 Ga. App. 644 (1973)
200 S.E.2d 503
CAMPBELL
v.
GEORGE.
48313.
Court of Appeals of Georgia.
Submitted July 2, 1973.
Decided September 14, 1973.
Margaret Hopkins, James R. Venable, for appellant.
Harris & Simmons, Robert B. Harris, Nancy Pat Phillips, for appellee.
QUILLIAN, Judge.
Where as in the case sub judice there is no express determination that there is no just reason for delay nor an express direction for the entry of judgment under Section 54 (b) of the Civil Practice Act (Code Ann. § 81A-154 (b); Ga. L. 1966, pp. 609, 658), nor is there a certificate for immediate review under Section 1 (a) (2) of the Appellate Practice Act (Code Ann. § 6-701 (a2); Ga. L. 1965, p. 18; 1968, pp. 1072, 1073), an appeal from an order dismissing the plaintiff's claim is premature when there is a counterclaim pending in the court below. Butler Auction Co. v. Hosch, 119 Ga. App. 562 (167 SE2d 684); O'Kelley v. Evans, 223 Ga. 512, 513 (156 SE2d 450).
Appeal dismissed. Bell, C. J., and Deen, J., concur.